973 A.2d 661 (2009)
292 Conn. 911
STATE OF CONNECTICUT
v.
Joseph MARSHALL.
Supreme Court of Connecticut.
Decided June 17, 2009.
Alice Osedach, assistant public defender, in support of the petition.
James A. Killen, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 114 Conn.App. 178, 969 A.2d 202 (2009), is denied.
VERTEFEUILLE and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.